                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:12-cr-207-MOC-DCK

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
TIMOTHY EUGENE BROWN,                  )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s pro se Motion Requesting the Court

to Issue Payment Schedule in re Restitution. (Doc. No. 25).

                                           ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                Signed: September 15, 2021




      Case 3:12-cr-00207-MOC-DCK Document 26 Filed 09/15/21 Page 1 of 2
Case 3:12-cr-00207-MOC-DCK Document 26 Filed 09/15/21 Page 2 of 2
